Citation Nr: 1146409	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-31 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis, lumbosacral spine, L5-S1 with spondylolysis, L4 with intervertebral disc syndrome (IVDS) currently rated at 60 percent.

2.  Entitlement to service connection for chondromalacia patella, right knee (claimed as right knee).

3.  Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

In October 2011, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for an increased rating for spondylolisthesis, lumbosacral spine, L5-S1 with spondylolysis, L4 with IVDS, and his claims for entitlement to service connection for right knee chondromalacia patella and a right foot condition be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an increased rating for spondylolisthesis, lumbosacral spine, L5-S1 with spondylolysis, L4 with IVDS have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for chondromalacia patella, right knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for a right foot condition have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an October 2011 statement, the Veteran expressed intent to withdraw the issue of entitlement to an increased rating for spondylolisthesis, lumbosacral spine, L5-S1 with spondylolysis, L4 with IVDS; and the issues of entitlement to service connection for chondromalacia patella, right knee and a right foot condition.  Thus, there are no allegations of error of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in those matters.

ORDER

The claim of entitlement to an increased rating for spondylolisthesis, lumbosacral spine, L5-S1 with spondylolysis, L4 with IVDS is dismissed.

The claim of entitlement to service connection for chondromalacia patella, right knee is dismissed.

The claim of entitlement to service connection for a right foot condition is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


